Case 1:20-cv-00284-CBA-RML Document 12 Filed 04/24/20 Page 1 of 1 PageID #: 65




                      LAW OFFICES OF MITCHELL S. SEGAL, P.C.
                         1010 NORTHERN BOULEVARD          N.Y.C. Office
                                 SUITE 208                137 Fifth Avenue, 9th Floor
                          GREAT NECK, NEW YORK 11021      New York, N.Y. 10010
                               Ph: (516) 415-0100         Ph: (212) 388-9444
                               Fx: (516) 706-6631

Via ECF Filing
Honorable Magistrate Judge Robert M. Levy                  April 24, 2020
U.S. District Court – EDNY
225 Cadman Plaza East,
Brooklyn, New York 11201

      Re: Yaroslav Suris et al. v. Mindgeek Holdings SARL
          Case No.: 1:20-00284-CBA-RML


Dear Honorable Magistrate Judge Robert M. Levy:

      Pursuant to your Scheduling Order, Doc # 8, dated February 18, 2020, I am writing to
notify you that the Defendant has filed a request for a pre-motion conference on its anticipated
motion to dismiss and consequently will not be filing an answer prior to our initial conference
scheduled for April 28, 2020 at 11:00 a.m.. I thank the Court for its review of this notification.

                                                Respectfully submitted,

                                                   /s/ Mitchell Segal
                                                ______________________
                                                     Mitchell Segal
By ECF
Cc: Marc E. Mayer, Esq.
    Mitchell Silberberg & Knupp LLP
